UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7666


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE D. RAINEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:10-cr-00199-D-1)


Submitted:   September 11, 2015          Decided:   September 16, 2015


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Ronnie D. Rainey, Appellant Pro Se.  Jason Harris Cowley, Evan
Rikhye, Assistant United States Attorneys, Shailika S. Kotiya,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronnie       D.    Rainey           seeks      to     appeal      the     district      court’s

October    29,       2014    order        denying         his   motion       to    reconsider      the

court’s       July     9,     2014       order       that       denied       his    filing    as     a

successive       28    U.S.C.        §    2255      (2012)       motion      for     which    Rainey

failed to first obtain authorization from this court.                                     The July

9 order also noted that, to the extent that Rainey sought relief

under Fed. R. Civ. P. 59(e), he failed to show entitlement to

relief     under       the      Rule.               The     court’s       October       29    order

specifically denied relief for the reasons explained in its July

9 order.

     Generally an order in a § 2255 proceeding is not appealable

unless    a    circuit        justice          or    judge      issues       a     certificate     of

appealability.          28 U.S.C. § 2253(c)(1)(B) (2012).                           A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                              28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies         this          standard           by      demonstrating         that

reasonable       jurists        would          find        that     the      district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                              When the district court

denies     relief        on     procedural                grounds,       the       prisoner     must

demonstrate       both       that        the     dispositive           procedural      ruling      is

                                                    2
debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have     independently         reviewed       the    record       and    conclude     that

Rainey has not made the requisite showing regarding the district

court’s       denial    of    his     motion       for    relief      under     Rule   59(e).

Accordingly, we deny a certificate of appealability and dismiss

this part of the appeal.

      As to that portion of the district court’s order denying

Rainey’s      Fed.     R.    Civ.    P.   60   motion      as     a    successive      §   2255

motion,       however,       we     recently       held    that       no     certificate    of

appealability is required in order for this court to address the

district court’s jurisdictional categorization of a Rule 60(b)

motion “as an unauthorized successive habeas petition.”                                United

States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).                              We find no

error    in    the     district      court’s       conclusion         that    Rainey   sought

successive § 2255 relief, without authorization from this court,

and the district court therefore lacked jurisdiction to consider

this motion.           28 U.S.C. § 2244(3)(A) (2012).                         Thus, to the

extent        Rainey        seeks      review        of     the        district        court’s

successiveness finding, we affirm.

                                                                       DISMISSED IN PART;
                                                                         AFFIRMED IN PART




                                               3